Name: 79/827/EEC: Council Decision of 25 September 1979 on the notification of the Community' s intention to continue to participate in the International Coffee Agreement 1976
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-02

 Avis juridique important|31979D082779/827/EEC: Council Decision of 25 September 1979 on the notification of the Community' s intention to continue to participate in the International Coffee Agreement 1976 Official Journal L 248 , 02/10/1979 P. 0010 - 0011 Greek special edition: Chapter 11 Volume 15 P. 0189 ****( 1 ) OJ NO L 309 , 10 . 11 . 1976 , P . 28 . COUNCIL DECISION OF 25 SEPTEMBER 1979 ON THE NOTIFICATION OF THE COMMUNITY ' S INTENTION TO CONTINUE TO PARTICIPATE IN THE INTERNATIONAL COFFEE AGREEMENT 1976 ( 79/827/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS , BY VIRTUE OF DECISION 76/845/EEC ( 1 ), THE COMMUNITY HAS BEEN APPLYING PROVISIONALLY THE INTERNATIONAL COFFEE AGREEMENT 1976 SINCE THE ENTRY INTO FORCE OF THAT AGREEMENT , WHICH ENTERED INTO FORCE PROVISIONALLY ON 1 OCTOBER 1976 AND DEFINITIVELY ON 1 AUGUST 1977 ; WHEREAS THE COMMUNITY SHOULD NOTIFY ITS INTENTION TO CONTINUE TO PARTICIPATE IN THE AGREEMENT FOR THE REMAINING THREE YEARS OF ITS DURATION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE EUROPEAN ECONOMIC COMMUNITY WILL DEPOSIT , NOT LATER THAN 30 SEPTEMBER 1979 , WITH THE SECRETARY-GENERAL OF THE UNITED NATIONS ORGANIZATION THE NOTIFICATION ANNEXED TO THIS DECISION STATING ITS INTENTION TO CONTINUE TO PARTICIPATE IN THE INTERNATIONAL COFFEE AGREEMENT 1976 FOR THE REMAINING THREE YEARS OF ITS DURATION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO DEPOSIT THIS NOTIFICATION . DONE AT BRUSSELS , 25 SEPTEMBER 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' KENNEDY **** ANNEX NOTIFICATION OF INTENTION TO CONTINUE TO PARTICIPATE IN THE INTERNATIONAL COFFEE AGREEMENT 1976 IN ACCORDANCE WITH ARTICLE 68 ( 2 ) OF THE INTERNATIONAL COFFEE AGREEMENT 1976 , THE EUROPEAN ECONOMIC COMMUNITY HEREBY NOTIFIES ITS INTENTION TO CONTINUE TO PARTICIPATE IN THE AGREEMENT FOR THE REMAINING THREE YEARS OF ITS DURATION .